DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 04/21/2022.

    PNG
    media_image1.png
    216
    660
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0305900).


Regarding Claims 1-9, 11-14, 16-21, Kim teaches an organic photoelectric device (per claim 18), including an anode, a cathode, and at least one organic thin layer, the at least one organic thin layer being disposed between the anode and cathode (paragraph 90). The organic thin layer may be selected from the group of an emission layer, a hole transport layer (HTL), a hole injection layer (HIL), an electron transport layer (ETL), an electron injection layer (EIL), a hole blocking layer, and a combination thereof (paragraph 91) (per claim 12). The compound may be used as a phosphorescent or fluorescent host material in an emission layer (paragraph 95). The compound may be used as a fluorescent blue dopant material in an emission layer (paragraph 96) (per claim 14).
The compound can be represented by CF 28 (page 17):


    PNG
    media_image2.png
    459
    416
    media_image2.png
    Greyscale

and CF Z-20 (page 7)



    PNG
    media_image3.png
    358
    432
    media_image3.png
    Greyscale

	CF 28 reads on applicants’ Formula 1 the first compound wherein A1 is a triazine group; L1 is a single bond; Ar1 = phenyl; R1 and R4 = phenyl; remaining R(s) = H.
	CF Z-20 reads on applicants’ Formula 2 the second compound wherein X1 =O; Ar2 = substituted phenyl; R(s) = H; e, f, g, h, I, j, and k = 0 (per claims 8 and 11). 
The office notes that CF Z-20 shows the phenylene linkage as para while applicant claims a meta linkage which constitutes a positional isomer.CF Z-20 is derived from generic CF Z-1 (page 3).


    PNG
    media_image4.png
    348
    463
    media_image4.png
    Greyscale

The office notes that L1 (phenylene in CF Z-20) shows multiple points of attachment including ortho,  meta and para. Therefore, nothing unobvious is seen in substituting the known para isomer (CF Z-20) for the structurally similar meta isomer, as taught by Kim, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950). Also reads on applicants’ Formula 6 for analogous reasons (per claim 7).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made selected from known functional equivalent compounds used in the emission layer which would have included the above two compounds which reads on the instant limitations, absent unexpected results (per claims 1, 13, 20).
	CF 28 reads on applicants’ Formula 4 wherein A1 is a triazine group; L1 is a single bond; Ar1 = phenyl; R1 and R4 = phenyl; remaining R(s) = H (per claim 2).
	CF 28 reads on applicants’ Formula 4 wherein A1 is a triazine group, Y1-Y3 = N; R12 and R13 = phenyl (per claims 3-4). 
	In CF 28 Ar2 = phenyl substituted with a phenyl substituent (per claim 9). 
The layering sequence is shown below (paragraph 102): organic photoelectric device 110: cathode 120: anode 105: organic thin layer 130: emission layer 140: hole transport layer (HTL) 150: electron transport layer (ETL) 160: electron injection layer (EIL) 170: hole injection layer (HIL) 230: emission layer + electron transport layer (ETL)
	The office notes that the hole transporting layer is between the anode and the emission layer (per claim 16); the electron transporting layer is between the cathode and the emission layer (per claim 17).
	The emission layer containing CF 28 and CF Z-20 is viewed as a composition corresponding to applicants’ first compound and second compound (per claim 19).
	The emission layer is an organic thin layer which is viewed as a film formed by a  dry coating method such as evaporation, sputtering, plasma plating, and ion plating or a wet coating method such as spin coating, dipping, and flow coating (paragraph 172) (per claim 21).
	
Regarding Claims 5-6, Kim teaches CF 28 reads on applicants’ Formula 1 the first compound wherein A1 is a triazine group; L1 is a single bond; Ar1 = phenyl; R1 and R4 = phenyl; remaining R(s) = H.
Kim also teaches CF 64 (page 25):


    PNG
    media_image5.png
    461
    380
    media_image5.png
    Greyscale

CF 28  can be replaced with CF 64 shows A1 is a pyridine group; L1 is a phenylene; Ar1 = phenyl; R1- R4 = H, a, b, c, d = 0 (per claims 5-6).

Regarding Claim 10, Kim teaches the device of claim 1 wherein CF Z-20 is derived from generic CF Z-1 (page 3).


    PNG
    media_image4.png
    348
    463
    media_image4.png
    Greyscale

X = O, S, SO, SO2, CR’CR”. X as any of the presented options is viewed as an obvious variant of generic CF Z-1 (per claim 10).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach a phosphorescent metal complex (per claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786